Citation Nr: 9927685	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-28 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for shell fragment wounds 
of the back resulting in degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 and March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current low back disorder to his shell fragment wounds or any 
incident of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
shell fragment wounds of the back resulting in degenerative 
joint disease of the lumbosacral spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained shell fragment wounds 
to his back while in service and that these wounds have 
caused pain and led to the ultimate development of 
degenerative joint disease of his low back.  At the veteran's 
person hearing in January 1994 he presented a photograph to 
show the extent of shrapnel damage to his back.  He testified 
that at the time of the injury he felt that his arm injuries 
were the primary wounds but he realized later that his back 
was also affected.  His wife also testified about the 
veteran's ongoing back symptomatology.  Moreover, at his VA 
examinations, the veteran put forth an alternate theory of 
entitlement.  There he reported sustaining a back fracture 
while serving in the Marine Corps in Corsica.  He argues that 
this fracture could have also produced his current low back 
disorder.  Therefore, he asserts entitlement to service 
connection for this back disability.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran's service medical records do document that the 
veteran sustained shell fragment wounds while serving in 
Vietnam.  Records show that his right wrist, right arm and 
left wrist were injured in a mortar blast.  However, the 
records do not indicate that the veteran sustained an injury 
to his back at that time.  The records are further silent as 
to whether the veteran sustained a back injury prior to 
service in Vietnam.  Nevertheless, the Board will assume for 
purposes of this decision the credibility of the veteran's 
statement that he indeed injured his back in service.  

The veteran underwent two VA examinations in connection with 
this claim.  In July 1998 he underwent both a brain and 
spinal cord examination and a spine examination.  At the 
first, the veteran reported sustaining a fracture at L5-S1 
while serving in Corsica.  He was diagnosed with chronic 
lumbosacral strain but the examiner did not see any evidence 
to relate the shrapnel wound to the current back problem.  
The examiner noted that the veteran's history stated that he 
was in Corsica when the compression fracture occurred, not in 
Vietnam.  At the spine examination, the veteran was diagnosed 
with chronic lumbosacral strain secondary to facet joint 
arthropathy.  The examiner then noted that the disorder was 
"less likely than not caused by a fall of 33 years."  
Neither examiner, then, related the veteran's currently 
diagnosed chronic lumbosacral strain to his shrapnel wounds 
or otherwise to service.

The bulk of the medical evidence submitted in conjunction 
with this claim, however, comes in the form of VA outpatient 
records.  Outpatient records pertinent to this claim cover 
the time periods from June 1975 to September 1975, from 
January to February 1981, from August 1988 to October 1991 
and from January 1993 to May 1993.  During these periods, the 
veteran complained of low back pain and was diagnosed with 
chronic low back pain.  He complained of backaches in 1975 
and 1980.  A bone scan in 1993 showed early compression 
fractures versus metastases involving the T12 and L4 
vertebrae.  Other etiologies were deemed less likely.  

It is clear that the veteran suffers from current chronic low 
back pain.  He has been treated over many years at VA 
outpatient facilities for ongoing problems and the recent VA 
examiners both noted his back pain.  However, these examiners 
did not provide the necessary nexus to service.  The first 
examiner declined to link the veteran's lumbosacral strain to 
his shrapnel wound, while the second found it less likely 
than not that the pain was caused by the fall of 33 years 
before.  The outpatient records do not comment on an 
etiology.  In light of the foregoing, the Board cannot find 
that the current diagnosis is linked to the shrapnel wounds 
or any incident of service.  

The Board does note that the veteran and his wife have linked 
the veteran's current and ongoing back problems to injuries 
sustained in service.  However, the Board notes that where 
the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran or his wife possess the medical 
training and expertise necessary to render a cause of this 
disability, their lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

The veteran's claim of entitlement to service connection for 
shell fragment wounds of the back resulting in degenerative 
joint disease of the lumbosacral spine is denied as not well 
grounded.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

